UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                          6/2/21



  United States of America,

                 –v–                                                  20-cv-4410 (AJN)
                                                                       15-cr-827 (AJN)
  David Keith,
                                                                           ORDER
                         Defendant.


ALISON J. NATHAN, District Judge:

        On June 1, 2021, the Court received Mr. Keith’s request for an extension of time to file

his reply to the Government’s opposition to his 28 U.S.C. § 2255 motion. Dkt. No. 142. The

request is GRANTED. Mr. Keith’s time to file his reply is hereby EXTENDED to July 30,

2021.

        The Clerk of Court is hereby directed to mail a copy of the Amended Judgment, Dkt. No.

123, to Defendant and to note that mailing on the public docket.


        SO ORDERED.


 Dated: June 2, 2021
        New York, New York
                                                 ____________________________________
                                                           ALISON J. NATHAN
                                                         United States District Judge
